Citation Nr: 0919283	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, to include as secondary to 
service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1974 to May 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board also notes the Veteran's assertion that she has not 
worked since 2004 and is unable to work because of her 
bilateral flat feet problems.  As this issue has not yet been 
adjudicated, it is referred to the RO for appropriate action 
in the first instance.  

REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, including as secondary to her service-
connected pes planus.

VA medical records include a May 2000 psychiatry consultation 
note.  The Veteran reported sadness, irritability, loss of 
interest for daily living activities, loss of energy, 
insomnia, loss of appetite, and inability to feel pleasure in 
a daily task.  She was diagnosed with depressive disorder, 
not otherwise specified and dysthymic disorder.  In a 
September 2005 mental health treatment note the Veteran 
described an increase in sadness, anxiety, forgetfulness, 
decreased motivation/drive, tearfulness, and helplessness.  
She was diagnosed with major depressive disorder recurrent 
with psychotic features.  

In April 2006 the Veteran was accorded a compensation and 
pension (C&P) general examination.  During the examination 
the Veteran reported depressive feelings, sudden urges to 
cry, episodes of cryfulness, lack of energy, at times lack of 
interest in her surroundings, episodes of irritability, and 
ill-humor.  She also described the situations that have 
occurred with her oldest daughter.  She stated that there has 
always been a difficult relationship between her and her 
daughter.  The examiner noted that it was quite evident that 
one of the principal reasons for the increase in depressive 
symptomatology was the difficult relationship with her 
daughter and her overall medical picture.  

The diagnosis was major depressive disorder, recurrent.  The 
examiner opined that the Veteran's current psychiatric 
diagnosis is not caused by or a result of her service-
connected bilateral flat feet.  The reasoning provided that 
the Veteran was first seen for a psychiatric condition and 
diagnoses of depression in 2000, many years after military 
service and many years before she complained of pain and 
limitation related to her feet.  Additionally, there was no 
evidence that the Veteran had any significant impairment or 
treatment related to her feet condition.  The examiner 
further stated that the principal etiology for the 
development of depressive symptoms had been on account of 
family problems and then the condition of hepatitis C.  The 
examination did not address direct service connection or 
aggravation of the Veteran's psychiatric symptoms by the 
Veteran's service-connected pes planus.  Accordingly, another 
examination should be scheduled.

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
July 22, 2005.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  Request medical records from the 
San Juan VAMC dating from July 22, 
2005.  

2.  Schedule the Veteran for an 
appropriate examination regarding her 
claim for service connection for an 
acquired psychiatric disorder.  The 
claims file must be made available to, 
and reviewed by, the examiner, and the 
examiner must note in his report that 
the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
set forth the diagnosis for any 
psychiatric disorder found and opine as 
to whether any diagnosed condition is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) related to her active 
service.  If the examiner finds that it 
is not related to her active service, 
the examiner should provide an opinion 
as to whether any psychiatric 
disability is at least as likely as not 
(50 percent probability or greater) 
proximately due to or the result of the 
service-connected pes planus 
condition.  If the examiner responds in 
the negative then an opinion should be 
provided as to whether any psychiatric 
disability found is at least as likely 
as not (50 percent probability or 
greater) aggravated by the service-
connected pes planus.  A complete 
rationale for all opinions proffered 
must be set forth in the report 
provided.

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and her 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




